Appeal by plaintiffs from judgments entered following no cause verdicts. Defendant was driving her car in an easterly direction on the highway which consisted of two nine-foot strips of concrete with four-foot shoulders on the northerly and southerly sides. Plaintiffs, husband and wife, the former driving, were proceeding southerly on a highway which intersected that upon which defendant was driving. The cars collided. The evidence given by the respective parties is irreconcilable. The verdict of the jury was proper. Judgments and orders unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.